DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/21 has been entered.
 	Receipt is acknowledged of amendment and remarks filed on 9/27/21. Claims 15-19 have been added as per applicant’s amendment dated 9/27/21. 
Status of claims
Claims 1-8,10-19 are pending in the application.
Claim 9 is cancelled.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/8/19.	
Claims 1-8, 10-12 and 14-19 are examined in the application and the generic claim 1 is examined to the extent that it reads on “palmitamidopropyl trimonium chloride “as the species drawn to amido-cationic surfactant and “dimethyl polysiloxane” as the species drawn to “silicones”.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  specification fails to provide proper antecedent basis for original claim 1 limitation, which is ratio of (B)/(A) is less than 3. Applicants Attention is drawn to ¶ [0047].
In view of applicants response, rejection of claims 1-8, 10-12 and 14 under 35 U.S.C. 103 as being unpatentable over  the combination of  EP 2138156 (‘156) and US 2002/0159966 (‘966) is hereby withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-7, 10-12 and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0276810 (‘810).
US ‘810 teaches cleansing compositions for artificially colored hair ( claimed hair cosmetic ) and teaches at ¶ [0041] cationic surfactants as conditioners and at ¶ [0044] teaches claimed “palmitamidopropyl trimonium chloride” ( claim 1)  and teaches the amount for cationic surfactants as “0.01-5%” at ¶ [0046 and there is overlap with the claimed amount of “ 0.1-10%  of claim 2. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1).
	 
US ‘810 teaches at ¶¶ [0053-0054] claimed fatty alcohol and the amount is “0.1-5%” and   claimed amount of “ 0.1-10%  of claim 2 overlaps with the amount taught by US ‘810. The carbon range claimed , which is 14-18 carbon atoms overlaps with the carbon range taught, which is 12-18 carbon atoms.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1),
	 
US ‘810 teaches at ¶ [0047] claimed ingredient (D) and this includes claimed isopropyl alcohol, propylene glycol, benzyl alcohol (claim 5)  and the amount is “ 0.1-3%”  and the claimed amount 0.01-10% overlaps with the amount taught by US ‘810.
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976); In re Woodruff 16 USPQ2d 1934(Fed. Cir. 1990) (MPEP2144.05.1),

US ‘810 under examples 4-5, 12-13 and 15-18 exemplifies “ dimethicone”, which is claimed “dimethyl polysiloxane” as the species drawn to “silicones” and the amount is 0.5 and this is within the claimed amount 0.1- 10 % of claim 4. 
US ‘810 teaches at ¶ [0076] that pH is adjusted with acids and this includes citric acid, glycolic acid, lactic acids, malic acid and tartaric Acid  ( carbon atoms less than 8 of claim 7) and examples 4-5 teaches adjusting the pH with citric acid.
Fatty alcohol range is “ 0.1-10%” and “palmitamidopropyl trimonium chloride” ( cationic surfactant range is “0.01-5%”
Regarding the ratio of (B) /(A), if the  fatty alcohol is 3% and “palmitamidopropyl trimonium chloride” is 2%, then the ratio is 3/2 (1.5) and this meets the ratio of (B) /(A) is less than 3 of claim 1. 
If the  fatty alcohol is 2% and “palmitamidopropyl trimonium chloride” is 1%, then the ratio is 2/1 (2) and this meets the ratio of (B) /(A) is less than 3 of claim 1 and meets  the ratio claims 16, which is from 2 to less than 3.  
 If the  fatty alcohol is 2.5% and “palmitamidopropyl trimonium chloride” is 1%, then the ratio is 2.5/1 (2.5) and this meets the ratio of (B) /(A) is less than 3 of claim 1 and meets the ratio 
Dimethicone in examples is 0.5 %, “palmitamidopropyl trimonium chloride” ( cationic surfactant range is “0.01-5%”,
When “palmitamidopropyl trimonium chloride”  is 1% then (0.5/1) is 0.5 and this is less than 1 of claim 1.
When “palmitamidopropyl trimonium chloride” is 2%, (0.5/2) is 0.25 and this is less than 1. 
When “palmitamidopropyl trimonium chloride” is 3%, (0.5/3) is 0.16 and this is less than 1. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare cleansing composition of  US  ‘810 by adding cationic surfactant, which is “palmitamidopropyl trimonium chloride”  and fatty alcohol and  organic solvent and citric acid  all taught by US ‘810 with the reasonable expectation of success that the cleansing  compositions  not only cleanse the hair but provides good color stability  for artificially colored hair. This is a prima facie case of obviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0276810 (‘810)  as applied to claims 1-6, 10-12 and 16-19 above, and further in view of  U. S. Patent 5,002, 761 (‘761).
US ‘810 teaches adding citric acid (organic acid, which is less than 8 carbon atoms) to control the pH but does not teach the amount of citric acid or the amount of acids.

Patent ‘761 at col. 2, line 40 teaches the amount of acids, which is 1-3 % and describes the acids at col.2, 62-65 and citric acid is the preferred acid. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare cleansing composition of  US  ‘810 by adding cationic surfactant, which is “palmitamidopropyl trimonium chloride”  and fatty alcohol and  organic solvent and citric acid  all taught by US ‘810  and add the amount of acid taught by patent ‘761 in analogous hair treatment compositions with the reasonable expectation of success that the cleansing  compositions  not only cleanse the hair but provides good color stability  for artificially colored hair and citric acid controls the pH of the composition. This is a prima facie case of obviousness.
Claims 10-12 and 14-15  are  rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0276810 (‘810)  as applied to claims 1-6, 10-12 and 16-19 above, and further in view of  US 2002/0159966 (‘966).
US ‘966 teaches hair cosmetic composition, at ¶ [0041] teaches fatty alcohols, and teaches the fatty alcohols can be cetanol (cetearyl alcohol) or cetyl alcohol or stearyl alcohol. All these fatty alcohols are functional equivalents. Example 2-3 teaches liquid oil which is isopropyl palmitate (ester oils) and the amount is 1% or 2% (claims 10-12 and 14-15) and examples 2-3 also teaches claimed fatty alcohols, which is cetanol and the amount is 2.1% and 3% (claims 1 and 3) and examples 2-3 also teaches propylene glycol, drawn to ingredient D of claim 5 and the amount is 3.5 % and 2 % (claims 5-6).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619